Case 2:20-cv-05560-SP Document 21 Filed 04/07/21 Page 1 of 2 Page ID #:584

                                                                    JS-6
     Brian C. Shapiro
 1   Attorney at Law: 192789
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Andrew John Slater
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 9
10
11   ANDREW JOHN SLATER,                    ) Case No.: 2:20-cv-05560-SP
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: April 7, 2021
23                             ___________________________________
                               THE HONORABLE SHERI PYM
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
Case 2:20-cv-05560-SP Document 21 Filed 04/07/21 Page 2 of 2 Page ID #:585



     DATE: March 30, 2021         Respectfully submitted,
 1
                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                       /s/ Brian C. Shapiro
 3                            BY: __________________
                                 Brian C. Shapiro
 4                               Attorney for plaintiff Andrew John Slater
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                         -2-
